MEMORANDUM OPINION
PER CURIAM.
{1 This opinion addresses only the trial court's denial of a temporary injunction to *888enjoin the enforcement of House Bill 2684, 2014 Okla. Sess. Laws ch. 121 (effective November 1, 2014) (Act). Appellant's constitutional challenge to the enactment remains pending in the trial court. Upon consideration of "Appellant's Emergency Motion for a Temporary Injunction or, in the Alternative, an Emergency Stay of the District Court's Order to Preserve the Status Quo", and pursuant to the authority provided by Article 7, section 4, of the Oklahoma Constitution, this Court temporarily enjoins enforcement of the Act until the constitutionality of the Act is fully and finally litigated.
12 This matter is remanded to the trial court for determination of the constitutional challenge to the Act to be memorialized by findings of fact and conclusions of law. This Court expresses no opinion concerning the validity of the Act.
ALL JUSTICES CONCUR.